DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The examiner notes that the Election/Restriction requirement mailed on 5/31/2022 is hereby vacated. The applicant has elected species I, figure 1 over the phone on 5/25/2022. The formal restriction requirement is listed below with the applicant’s telephonic election confirmation.
 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 2/14/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided am example of group I being used with a different method that group II.  This is not found persuasive because the examiner suggested the device of group I can be used for aerating or mixing liquids rather than cleaning a cavity. Additionally, the apparatus of claim 1 can be used for watering a lawn rathe then cleaning a cavity as required by group III.
The requirement is still deemed proper and is therefore made FINAL.

The examiner notes that an election of species still exists. See below for details.

This application contains claims directed to the following patentably distinct species:
Species I, directed towards figures1
Species II, directed towards figure 2.

The species are independent or distinct because figure 1 and figure 2 are each directed to structurally different, distinct dispensers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Curtis Wadsworth on 5/25/2022 a provisional election was made without traverse to prosecute the invention of species I, figure 1, claims 1-8, 10-12 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (2010/0065656).
Regarding claim 1, Grant shows a liquid disperser comprising a receiver fitting (12) sized to receive a pipe or hose (fig 1), the receiver fitting having an outlet (13) and a dispersion head (16) operably attached to the fitting receiver and spaced from the outlet of the receiver fitting, the dispersion head comprising a deflector (28) opposite the outlet of the receiver fitting.  
Regarding claim 2,  the deflector is at least partially flat (fig 1).
Regarding claim 3, the deflector has a concave curvature or convex curvature (fig 1).
Regarding claim 4,  wherein the defector has a concave half torus shape surrounding (fig 1).
Regarding claim 5,  wherein the dispersion head comprises a spike or dispersion head post (26) extending toward the outlet of the receiver fitting.  
Regarding claim 7,  further comprising a hanging means (any part of 16 can be used to hang element 16, especially the bend by reference numeral 14) operably attached to the dispersion head.  

Claim(s) 1-3, 5, 6 and 8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barzuza (8,434,695).
Regarding claim 1, Barzuza shows a liquid disperser comprising a receiver fitting (2) sized to receive a pipe or hose (fig 1A), the receiver fitting having an outlet (34) and a dispersion head (C,  32) operably attached to the fitting receiver and spaced from the outlet of the receiver fitting, the dispersion head comprising a deflector (32, 28) opposite the outlet of the receiver fitting.  
Regarding claim 2,  the deflector is at least partially flat (fig 4).
Regarding claim 3, the deflector has a concave curvature or convex curvature (fig 4).
Regarding claim 5,  wherein the dispersion head comprises a spike or dispersion head post (bottom of 32) extending toward the outlet of the receiver fitting.  
Regarding claim 6,  wherein the spike or dispersion head post extends into the outlet of the receiver fitting (fig 4, 5).  
Regarding claim 8, further comprising connecting rods (10, 12) operably connecting the dispersion head and the fitting receiver.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (2010/0065656).
Regarding claim 10, Grant shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the receiver fitting is sized to receive a pipe or hose having an inner diameter of about 0.5 inches to about 2 inches.  
It is noted that most common spigot or garden hoses have an inner diameter of about 0.5 inches to about 2 inches.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the connecting Grant do that it is sized to receive a size spigot in order to make the device usable with a common spigot.
Regarding claim 12, Grant shows all aspects of the applicant’s invention as in claim 1, but fails to disclose the receiver fitting comprises machined threads sized to receive threaded components or a pressure fitting.
The examiner notes that standard spigots have a set of machined male threads.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the receiver fitting have machined female threads that are configured to mat with the male threads of standard spigot in order to have the receiver fitting be easily attachable to a standard spigot.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barzuza (8,434,695) in view of Beal (4,411,460)
Regarding claim 11, Barzuza shows all aspects of the applicant’s invention as in claim 1, but fails to disclose one or more clamps operably attached to the receiver fitting positioned to hold the pipe or hose onto the liquid disperser.  
Beal teaches a garden hose clamp (fig 2) and Barzuza has an inlet fitting suitable for a garden  hose (8)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the garden hose clamp of Beal to connect a garden hose to the inlet 8 of Barzuza in order to create a leak proof connection.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (2010/0065656) in view of Beal (4,411,460)
Regarding claim 11, Grant shows all aspects of the applicant’s invention as in claim 1, but fails to disclose one or more clamps operably attached to the receiver fitting positioned to hold the pipe or hose onto the liquid disperser.  
Beal teaches a garden hose clamp (fig 2) and Grant has an inlet fitting suitable for a garden  hose.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the garden hose clamp of Beal to connect a garden hose to the inlet  of Grant in order to create a leak proof connection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/26/2022